[g201505112006144682485.jpg]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.2

 

Agreement

 

for

 

GMP Manufacturing

 

of

 

ICT-107

 

 

 

 

Between

 

 

 

PharmaCell B.V.

 

 

 

and

 

 

 

ImmunoCellular Therapeutics Ltd.

 

 

 

____________________

 

March 2015

____________________

 

 

--------------------------------------------------------------------------------

 

 

This Agreement is made on March 13 of 2015 ("Effective Date")

 

 

Between:

 

(1)

PharmaCell B.V., a corporation duly incorporated under the laws of The
Netherlands and having its registered office at Oxfordlaan 70, 6201 BH
Maastricht, The Netherlands (hereafter referred to as "PharmaCell"); and,

 

(2)

ImmunoCellular Therapeutics Ltd., having a business address at 23622 Calabasas
Road, Suite 300, Calabasas CA 91302, USA (hereafter referred to as
“ImmunoCellular”),

 

(PharmaCell and ImmunoCellular hereinafter individually a “Party” and together
the “Parties”)

 

 

Purpose and Scope:

 

 

(A)

PharmaCell is in the business of providing biotechnology and cell therapy
development services including without limitation process development,
validation, scale up services, production and product manufacturing services,
quality assurance, regulatory support, analytical development, fill and finish
services and quality control analysis under cGMP conditions in respect of
intermediate and final drug products.

 

(B)

ImmunoCellular is in the business of discovery, development, manufacturing
and/or commercialization of pharmaceutical cell therapy products for human use.

 

(C)

ImmunoCellular, within the scope of the above mentioned activities, wishes to
outsource parts of its production processes with respect to its product ICT-107
for use in human clinical trials. In preparation for the clinical trial(s)
ImmunoCellular wishes to engage the services of PharmaCell for a transfer of
know-how, technology and experience to PharmaCell’s facilities and for the
conduct of a number of production validation runs of the medicinal product
ICT-107 (“Inbound Technology Transfer”). Following the Inbound Technology
Transfer ImmunoCellular wishes to engage and contract with PharmaCell for cGMP
Processing of the Product for clinical trials, testing and Release of batches of
the Product in PharmaCell’s cGMP facilities including required batch
documentation (“Production” or “cGMP Production”).

 

(D)

PharmaCell has the capacity within the estimated timelines to produce Product
for clinical trials, in the quantities required (in writing) by ImmunoCellular,
and to carry out all other aspects of Production, and is willing to provide the
Services pursuant to the Project to ImmunoCellular which ImmunoCellular is
willing to accept on the terms and conditions set out in this Agreement.

 

 

Now in consideration of the foregoing and the covenants and promises contained
in this Agreement, it is agreed as follows:

 

 

1

Definitions

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

For purposes of this Agreement, the terms defined in this article shall have the
respective meanings set forth below:

 

1.1

“Affiliate” means any person, corporation, partnership, firm, joint venture or
other entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, PharmaCell or
ImmunoCellular, as the case may be. An entity will be regarded as in control of
another entity for purposes of this definition if it owns or controls more than
fifty per cent (50%) of the shares of the subject entity entitled to vote in the
election of directors (or, in the case of an entity that is not a corporation,
for the election of the corresponding managing authority) or otherwise possess
the power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of the outstanding voting securities or by
contract or otherwise;

 

1.2

“Agreement” means this Agreement in its entirety including all Schedules;

 

1.3

“Applicable Law” means the applicable supranational, national, federal,
provincial, state and local including municipal, laws, rules, orders and
regulations, including any rules, orders, regulations, guidelines, directives or
other requirements of any governmental authority, agency or other Government
Competent Authorities having jurisdiction over the activities of the Parties
under this Agreement and the Quality Agreement, including without limitation
cGMP, and any such laws, rules, orders and regulations, guidelines, directives
or other requirements pertaining to environment, health and safety, patient
privacy and data protection, and anti-bribery and anti-corruption, in each case
that may be in effect from time to time during the Term hereof, and any
amendments thereto.

 

1.4

“Audit” means the attendance by ImmunoCellular and/or its representatives, at
PharmaCell's Facility to review, discuss, verify and inspect PharmaCell's
Facility, its SOPs and to audit its records (including the right to make copies
related to specific audit findings and to make copies of any records or other
documents that are owned by ImmunoCellular, all of which shall be uploaded by
PharmaCell to a Sharepoint drive that is accessible at all times by
ImmunoCellular) and compliance with cGMP, Applicable Law and this Agreement and
the Quality Agreement in the performance of the cGMP Services including cGMP
Production;

 

1.5

“Batch” means a defined quantity of Product which has been produced during a
defined cycle of manufacture, and which is identified by a unique production
number.  “Batch Records” means the document created as and after each Batch is
Processed that, when complete and accurate, reflects and incorporates all
aspects of the Master Batch Record, and all related documents issued, with
respect to such Batch.  “Master Batch Record” or “MBR” means the document
containing the formula and complete manufacturing and control instructions
reviewed and approved in writing by both Parties’ Quality Assurance.

 

1.6

"Business Day(s)" means any day which is not a Saturday, a Sunday or a Dutch
public holiday and references to any time shall be to Dutch time (GMT+ one
hour);

 

1.7

“Calendar Year” means a period of twelve (12) months commencing on 1 January and
ending on 31 December;

 

1.8

"Certificate of Analysis" means a certificate executed by a Qualified Person
confirming that at the time of issue of the certificate the Product has been
Processed in accordance with the MBR and meets the Specification.  “Certificate
of Compliance” means a certificate executed by a Qualified Person confirming
that a Batch has been Processed in

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

accordance with cGMP.  The Certificate of Analysis and Certificate of Compliance
shall be as set forth in Schedule 4;

 

1.9

“cGMP" means current Good Manufacturing Practices as promulgated in EU
Commission Directive 2003/94/EC (EU GMP Guidelines) and 21 CFR 211 (US/FDA cGMP
for Finished Pharmaceuticals), 610 (US/FDA General Biological Products
standards), EU Commission Directive 2001/20/EC (Clinical Trials), EU Commission
Directive 2004/23/EC (Quality and safety of human tissue and cells), EU
Regulation EC 1394/2007 (Advanced Therapy Medicinal Products (ATMP)), EU
Directive 2001/83/EC (Medicinal Products for Human Use), and national
implementation of the foregoing, and applicable International Conference on
Harmonisation guidelines as well as any applicable regulatory guidelines issued
by Government Competent Authorities in particular relevant guidance on Good
Manufacturing Practices contained in Volume 4 of the Rules Governing Medicinal
Products in the European Union and the national implementations of these rules.
For the avoidance of doubt, PharmaCell's operational quality standards are
defined in internal GMP documents which shall always be consistent and compliant
with and adequately reflect current international applicable cGMP guidelines and
allow cGMP manufacturing of investigational biopharmaceutical products and
products for cellular therapies (ATMP);

 

1.10

"Confidential Information" means all data, information or material in whatever
form that has or could have commercial value or other utility in the business or
prospective business of a Party's company or its subsidiaries or Affiliates,
whether or not such information is identified as Confidential Information, and
any and all copies and derivations thereof and improvements
thereon.  Confidential Information of ImmunoCellular includes without
limitation, the MBR and Batch Records, the Product, the Process (including
Specification and methods including analytical and testing methods),
ImmunoCellular Materials, ImmunoCellular Intellectual Property Rights,
ImmunoCellular Inventions, Pre-Existing IP of ImmunoCellular and ImmunoCellular
Know How.  

 

1.11

"Due Date" shall have the meaning as defined in Section 4.3;

 

1.12

“Equipment” shall mean any and all of the equipment used in the Processing of
the Product, whether such Equipment is the property of PharmaCell or Dedicated
Equipment that is the property of ImmunoCellular.  

 

1.13

"Effective Date" shall have the meaning as defined in Section 10.1;

 

1.14

“Facility” means PharmaCell’s manufacturing facility located at PharmaCell Cell
Manufacturing Facility B.V., Urmonderbaan 20b, 6167 RD Geleen, The Netherlands;

 

1.15

"Government Competent Authorities" means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to manufacture, use, transport
(including import and export) or storage of the ImmunoCellular Materials or
Product or the provision of the Services in any country;

 

1.16

"Group" means the relevant party, its subsidiaries, Affiliates, its holding
companies and their subsidiaries and Affiliates from time to time;

 

1.17

"Information" means any and all information of whatever nature and in any form
relating to either Party and their business affairs and all such other
information relating to their

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

products, plans and technology of whatever nature and application including,
without limitation, all information relating to the Process and Product;

 

1.18

"Inspection” means inspections, audits or visits by Government Competent
Authorities;

 

1.19

"Intellectual Property Rights" means all intellectual property rights, including
(without limitation) patents, supplementary protection certificates, utility
models, trademarks, database rights, rights in designs, copyrights and
topography rights (whether or not any of these rights are registered, and
including applications and the right to apply for registration of any such
rights) and all ideas, discoveries, developments, improvements, enhancements,
adaptations, derivations, modifications, refinements, inventions, know-how,
trade secrets, techniques and confidential information and other proprietary
knowledge and information, and all rights (including enforcement rights) and
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world, in each case for their
full term, and together with any continuations, continuations-in-part,
divisionals, renewals, reissues, reexaminations, registrations or extensions;

 

1.20

"Permitted Recipients" means the directors, officers, employees, contractors
(including consultants) or professional advisers of the relevant Party or its
Affiliates who are required, on a strict need to know basis, in the course of
their duties to receive and consider the Confidential Information for the
purpose of enabling the relevant Party to perform its obligations or exercise
its rights under this Agreement or the Quality Agreement provided that such
persons are under written obligations of confidence no less onerous than those
contained herein at Section 8 which are imposed on the Receiving Party;

 

1.21

"Pre-existing IP " shall have the meaning as defined in Section 9.1;

 

1.22

“Price” means the price for the Services as defined in Schedule 1 and in
Schedule 2;

 

1.23

“Process” means the method of manufacture, processing, testing and packaging
(including labelling) of the Product from the Raw Materials and Release of
Product which, pursuant to the Services, is to be produced by PharmaCell for
ImmunoCellular under this Agreement;

 

1.24

“Product” means ImmunoCellular autologous dendritic cell based cancer vaccine
known as “ICT-107”;

 

1.25

“PharmaCell Intellectual Property Rights” means all Intellectual Property Rights
owned or Controlled by PharmaCell related to the purpose of this Agreement;

 

1.26

"PharmaCell Inventions" has the meaning set out in Section 9.3;

 

1.27

“PharmaCell Know-How” means all technical and non-technical information known by
PharmaCell and which at the time of its first disclosure by PharmaCell to
ImmunoCellular or is used by PharmaCell in the provision of Services, was
neither (i) known to ImmunoCellular as demonstrated by written records existing
at the time of such disclosure or (ii) freely available in the public domain;

 

1.28

“Project” means the Services and deliverables described in the Schedules, the
timelines therefor and the fees and costs thereof.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

1.29

“Project Leader” means the designated representative from each Party who will be
responsible for management of the overall Project timelines and deliverables of
the Project.  Each Party will designate one person as a Project Leader to the
other Party in writing. Each Party shall be entitled to change their respective
designated Project Leader at any time and shall promptly give written notice of
the change to the other Party including the new contact details of the new
representative(s) in any event no less than seven (7) Business Days after the
change has been implemented;

 

1.30

“Qualified Person” means the person (in accordance with Article 48 of Directive
2001/83/EC and with Article 13(2) of Directive 2001/20/EC), qualified to perform
batch release of Product from the Facility;

 

1.31

“Raw Materials” means materials, components and devices received by PharmaCell
from ImmunoCellular (including ImmunoCellular Materials) or ImmunoCellular’s
suppliers, or purchased directly by PharmaCell from its own qualified suppliers,
in each case accompanied by a certificate of analysis, for the purpose of
Processing such material into Product. Applicable donor material will be
obtained by ImmunoCellular in compliance with EU Commission Directive 2004/23/EC
(Quality and safety of human tissue and cells);

 

1.32

“Regulatory Approval” means any and all permits, approvals, licenses,
registrations, or authorizations of any Government Competent Authority necessary
for PharmaCell to provide the Services;

 

1.33

“Release” means when a Qualified Person has completed the review of all
necessary testing results and certified that the Batch of Product has been
manufactured in accordance with the relevant Specification, cGMP and all other
Applicable Law. The Qualified Person shall Release the batch of Product to
ImmunoCellular or it designees before or as soon as possible after delivery of
the Product to ImmunoCellular or its designees and “Released” shall be construed
accordingly;

 

1.34

“ImmunoCellular Intellectual Property Rights” means all Intellectual Property
Rights owned or Controlled by ImmunoCellular that are necessary for the
performance of the Services in accordance with this Agreement. "Controlled" with
respect to an Intellectual Property Right matter, shall mean the legal authority
or right of a Party or its Affiliate to grant a license or sublicense of
Intellectual Property Rights to the other Party hereto, or to otherwise disclose
proprietary or trade secrets information to the other Party, without breaching
the terms of any agreement with a Third Party, or infringing upon the
Intellectual Property Rights of a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party;

 

1.35

"ImmunoCellular Inventions" has the meaning set out in Section 9.6;

 

1.36

“ImmunoCellular Know-How” means all technical and non-technical information
provided by or on behalf of ImmunoCellular to PharmaCell that at the time of
first disclosure by or on behalf of ImmunoCellular to PharmaCell was neither (i)
known to PharmaCell as demonstrated by written records existing at the time of
such disclosure nor (ii) freely available in the public domain;

 

1.37

“ImmunoCellular Materials” means Raw Materials and all materials and equipment
provided by ImmunoCellular, its Affiliates, contractors (including vendors and
suppliers) or agents to PharmaCell as described in Schedule 3. With respect to
biological materials,

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

reference to ImmunoCellular Materials shall include any portions, strains
progeny and derivatives of such biological materials generated by or on behalf
of PharmaCell;

 

1.38

“Schedule” means the schedule (or schedules as appropriate) to this Agreement
which specify the Services, payment terms and other relevant details referred to
under this Agreement, any and all of which are incorporated herein by reference
and made a part hereof;

 

1.39

“Services” means any or all parts of the service to be performed under this
Agreement in pursuance of the Project including without limitation cGMP Services
and cGMP Production as more fully described in Schedule 1 and in Schedule 2 and
any supplement to such Services agreed pursuant to Section 3.3;

 

1.40

“Specification” means the specification of the Product as described in Schedule
4;

 

1.41

"Stage" means a particular activity or series of activities that constitute a
main step in the performance of the Services and which is more clearly
identified in Schedule 1 by the breakdown of the Services into separate stages;

 

1.42

"Steering Committee" means the body organised in accordance with and pursuant to
the rules under Section 5 of this Agreement;

 

1.43

"Inbound Technology Transfer" means the process of making available to
PharmaCell all ImmunoCellular Materials, Pre-Existing IP of ImmunoCellular and
other resources necessary for PharmaCell to manufacture the Product as described
more fully in Section 2.  “Outbound Technology Transfer” means the process of
transferring and making available to ImmunoCellular and/or its designees all
data, information and resources, including without limitation the Process and
PharmaCell Pre-Existing IP, PharmaCell Know How, PharmaCell Intellectual
Property Rights, and PharmaCell Inventions, necessary or useful for
ImmunoCellular and/or such designee(s) to manufacture the Product, or other
products using the Process or improvements to the Process, as described more
fully in Section 2.10;

 

1.44

"Term" shall have the meaning as defined in Section 10.1;

 

1.45

"Termination" means 'opzegging' under Dutch law; provided, however, that
termination shall not give a Party the rights or and remedies related to or
arising from dissolution of this Agreement under Dutch law and the Parties
expressly exclude such right of dissolution under Dutch law and waive and
disavow such rights and remedies.    

 

1.46

"Third Party” shall mean any person or entity, which is not a Party or an
Affiliate of any Party to this Agreement;

 

1.47

"Third Party Contractors" means any Third Party instructed by PharmaCell and
pre-approved in writing by ImmunoCellular pursuant to the provisions of Section
2.4 to carry out tests or provide any other services regarding the Process,
ImmunoCellular Materials or the Product for the performance of the Services
under this Agreement;

 

1.48

“Third Party Costs” shall have the meaning assigned to such term in Section
4.1.2;

 

1.49

"Warrant" ('garanderen') means that the warranting party accepts liability
towards the other party for the (damage incurred by) the absence of occurrences,
acts or facts explicitly warranted in this Agreement.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

 

2

Provision Of Services

 

2.1

PharmaCell will perform the Services diligently using its professional skill and
care through scientists reasonably skilled in the manufacturing and production
of cell culture-based therapeutics and in accordance with professional
standards, this Agreement and the Quality Agreement. PharmaCell will use all
commercially reasonable efforts to meet the estimated timelines for the Inbound
Technology Transfer and pending completion of the Inbound Technology Transfer
the required product quality set out in the relevant Schedules for the Services
related to the Inbound Technology Transfer. If such timelines or product quality
cannot be met PharmaCell will promptly inform ImmunoCellular in writing as soon
as possible about the (i) estimated term of the delay and (ii) the reasons for
the delay.

 

If both Parties are of the view that the Inbound Technology Transfer and other
agreed activities before start of the clinical trial program have been
completed, this will be confirmed in writing. Following such notification,
ImmunoCellular shall have the right to conduct a review of PharmaCell’s
processes in all aspects in ImmunoCellular’s sole discretion, including without
limitation an inspection of PharmaCell’s facilities, provided that Section 5.4
shall apply with respect to the number of employees and/or representatives
allowed to access PharmaCell’s premises. PharmaCell shall provide all support
reasonably required for ImmunoCellular to perform such review, including without
limitation access to its facilities, SOPs and personnel as well as providing
copies of relevant documentation.

 

2.2

Following the successful completion of the Inbound Technology Transfer as
provided in Section 2.1, PharmaCell will, at ImmunoCellular’s written request at
the times and in the quantities ordered by ImmunoCellular subject to
PharmaCell's acceptance thereof (which will not be unreasonably withheld or
delayed), manufacture Product for clinical trial(s) for ImmunoCellular in
accordance with the Specification, its SOPs, terms and conditions of this
Agreement, the Quality Agreement, cGMP and other Applicable Law as well as the
stipulations set forth in Schedule 1 and in Schedule 2. If PharmaCell becomes
aware that it will not be able to deliver Product in accordance with any such
request, PharmaCell will immediately inform ImmunoCellular in writing.

 

2.3

Where stipulated in this Agreement or in any Schedule, the relevant part of the
Services will comply with cGMP. New and/or changing interpretations of any cGMP
requirements will be discussed and recorded in writing by the Parties as soon as
one or both of the Parties becomes aware of any such new and/or changing
interpretation, making whatever modifications to the Services as may be required
therewith. PharmaCell is required to ensure that new cGMP requirements are
brought to the attention of ImmunoCellular and will outline their impact on the
Product manufacturing Process. Any modifications to the Services as may be
required therewith will be amendments in terms of Section 2.5.

 

2.4

In the performance of the Services PharmaCell may subcontract certain part(s) of
the Services to Third Party Contractors after having obtained written consent of
the ImmunoCellular Project Leader in each individual case, provided that
PharmaCell has obliged the Third Party in writing to comply with all obligations
under this Agreement which are relevant and appropriate to the Services to be
provided by the Third Party Contractor so as to protect ImmunoCellular, and
PharmaCell hereby agrees to be fully

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and solely responsible and liable for the acts and omissions, and the
performance and non-performance, of such Third Party Contractors however limited
to their carrying out (or failure to carry out) of the delegated or
subcontracted parts of the Services.  Other than as provided for herein,
PharmaCell shall not delegate or subcontract to any third party the performance
of the any of the Services hereunder without the prior written consent of
ImmunoCellular.

 

2.5

The Services (including the Price thereof) as described in Schedule 1 and in
Schedule 2 may be amended and/or supplemented from time to time if agreed
between the Parties in writing in accordance with the provisions of Section 13.1
or if otherwise agreed in writing by the Steering Committee. Any modifications
or changes to the Services required as a result of changes to regulatory
requirements imposed by Government Competent Authorities will be referred to the
Steering Committee for discussion as to how to modify the Services and timelines
and if such modifications or changes require additional and unforeseen
expenditure by PharmaCell (whether or not unforeseen), PharmaCell shall be fully
and solely responsible at its own cost and expense for coming into compliance
and making such changes or modifications. If, however, such modifications or
changes have been requested in writing by ImmunoCellular, or are solely and
specifically pertaining to, and only necessary for, the Product or Services for
the Product, then the Parties will in good faith discuss a revision to the Price
as a result of PharmaCell coming into compliance as a result of making such
changes or modifications. Notwithstanding the foregoing, ImmunoCellular shall
not be obligated to pay for any fees or costs that exceed the fees and costs set
forth in a Schedule, and PharmaCell shall not be required to perform activities
which would result in fees or costs exceeding those set forth in a Schedule, in
each case without the prior written agreement of the Parties to amend such
Schedule.  If ImmunoCellular wishes to change or add to the scope of Services,
PharmaCell shall promptly provide ImmunoCellular with a proposed amendment to
the Schedule and the fees and costs for such work.  If ImmunoCellular approves
in writing such amended Schedule and the fees and costs associated therewith,
PharmaCell shall perform such work in accordance with the amended Schedule and
this Agreement and the Quality Agreement.

 

2.6

ImmunoCellular acknowledges and accepts that development activities may be
included in the Services. ImmunoCellular acknowledges and accepts that such
development activities are dependent upon living systems and that they may be
experimental in nature.  Accordingly, the Parties agree that the timelines and
anticipated results expected for such development parts of the Services are
estimated only and will be adapted and mutually agreed upon in writing on a
regular basis and, provided that PharmaCell has complied with its obligations
under Section 2, it will not be in breach for the failure to achieve any target
results, milestones or timelines or completing the development parts of such
Services. The development parts of the Services are identified as such in
Schedule 1 and any future amendments.

 

2.7

ImmunoCellular acknowledges that PharmaCell has the obligation to maintain its
cGMP infrastructure and systems on a regular basis in order to secure continuity
of operation for ImmunoCellular and other clients and to maintain its licenses.
ImmunoCellular thus acknowledges that PharmaCell may schedule temporary
shut-downs of its operation to perform such maintenance. Shut downs may take
place from one to maximum two weeks at a time and may be scheduled up to two
times a year (once during summer, once most likely during the Christmas period).
ImmunoCellular and PharmaCell will schedule their activities taking these
maintenance periods into account, and PharmaCell will notify ImmunoCellular in
writing at least three (3) months in advance of its intent to schedule a shut
down.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

2.8

Prior to the supply of cGMP Product ImmunoCellular and PharmaCell shall enter
into a quality agreement which further details the quality assurance obligations
and responsibilities of the Parties with respect to the provision of Services
(the “Quality Agreement”). The Quality Agreement shall include terms and
conditions that are reasonably customary for agreements of that type taking into
account each Party’s obligations under this Agreement and the requirements of
Applicable Law.  

 

2.9

Equipment.  A list of Dedicated Equipment owned by ImmunoCellular is set forth
in Schedule 3.  If additional Dedicated Equipment is required in order for
PharmaCell to perform the Services, such items shall be added to Schedule 3 by
mutual written agreement of the Parties and shall be delivered to PharmaCell on
an agreed date. Dedicated Equipment shall be used by PharmaCell solely in
performance of Services under this Agreement and for no other
purpose.  PharmaCell will be solely responsible for the servicing, maintenance
and repair of all Dedicated Equipment, and ImmunoCellular will reimburse
PharmaCell for its reasonable documented expenses and hours of employees and
Third Party Contractors in performing such activities unless the repair of
Dedicated Equipment is due to PharmaCell’s misuse, abuse or neglect of the
Dedicated Equipment.  The Dedicated Equipment will not be transferred to any
other location or Third Party without ImmunoCellular’s prior written
consent.  PharmaCell will identify the Dedicated Equipment as being owned by
ImmunoCellular, and will keep the Dedicated Equipment free and clear of all
claims, demands, security interests, liens and encumbrances and will remove the
same at its sole expense.  PharmaCell shall make any filings necessary in The
Netherlands to secure and evidence ImmunoCellular’s ownership of the Dedicated
Equipment as and when requested by ImmunoCellular.  PharmaCell shall (i)
restrict use of the Dedicated Equipment to those of its employees, agents and
contractors for whom such use is required in order for it to perform Services
under this Agreement, and (ii) deliver the Dedicated Equipment to ImmunoCellular
or its designee(s)  on the expiration or termination of this Agreement, or as
otherwise requested by ImmunoCellular, and the costs thereof shall be borne by
ImmunoCellular (such that ImmunoCellular shall reimburse PharmaCell’s
reasonable, documented out of pocket third party expenses), except where the
termination is by PharmaCell under Section 10.3 or by ImmunoCellular under
Section 10.2.1, in which case the costs and expenses thereof shall be borne by
PharmaCell.  PharmaCell is solely responsible at its expense for all other
Equipment, non-dedicated capital expenses and Facility improvements in support
of the Services and Production hereunder. PharmaCell is also responsible for all
installation, qualification and validation activities necessary to operate all
other Equipment and Facility improvements in accordance with Applicable Law, and
for the costs associated with such activities.

 

2.10

Outbound Technology Transfer.  In the event of the expiration or any termination
of this Agreement for any reason, or if ImmunoCellular decides to establish an
additional source of Product or have other products using the Process or
improvements to the Process manufactured by a Third Party, then if and as
requested by ImmunoCellular in writing, PharmaCell shall cooperate with
ImmunoCellular to transfer to ImmunoCellular or its designees the Process
including improvements thereto, and all PharmaCell Pre-Existing IP, PharmaCell
Know How, PharmaCell Inventions, ImmunoCellular Inventions and PharmaCell
Intellectual Property Rights that are necessary or useful for ImmunoCellular or
its designees to manufacture or have manufactured the Product or any other
products using the Process or improvements to the Process (“Outbound Technology
Transfer”).  To facilitate an orderly transfer of the manufacture of the Product
to an alternate site in the event any of the circumstances described in this
Section 2.10, PharmaCell shall provide

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

the alternate site with reasonable assistance in the form of reasonable
consulting services and training on the Processing of the Product, to be
provided by PharmaCell personnel at the alternate location.  The consulting
services provided under this Section 2.10 shall relate to the Processing,
quality control, quality assurance, and the CMC (chemistry, manufacturing and
control) part of the Product registration process.  Without limiting the
foregoing, PharmaCell shall also transfer Dedicated Equipment to such alternate
site if requested by ImmunoCellular. In the event the Outbound Technology
Transfer is pursuant to ImmunoCellular’s termination of this Agreement under
Section 10.2.1, or PharmaCell’s termination of this Agreement under Section
10.3, PharmaCell shall bear its own costs in connection with such Outbound
Technology Transfer.  In all other cases, ImmunoCellular shall pay PharmaCell
for its time at its then-current hourly rates, and reimburse PharmaCell’s
reasonable, documented out of pocket Third Party Costs incurred to carry out the
Outbound Technology Transfer. Notwithstanding the foregoing or anything to the
contrary herein, if requested by ImmunoCellular in writing, PharmaCell shall
continue to manufacture and supply Product until regulatory approval to
manufacture Product at an alternate site has been obtained, or twenty four (24)
months following any notice of termination, whichever is sooner, unless the
Parties agree in writing to a different schedule.  In relation to any Outbound
Technology Transfer, if requested in writing by ImmunoCellular, PharmaCell shall
transfer any remaining inventory of ImmunoCellular Materials and/or Product to
ImmunoCellular or its designees in accordance with ImmunoCellular’s instructions
and at ImmunoCellular’s expense.

 

 

 

3

Deliverables

 

3.1

To enable PharmaCell to start the Services on the Effective Date and to continue
and carry out the Services in accordance with this Agreement, including the
timelines, ImmunoCellular shall supply to PharmaCell a list of ImmunoCellular
Materials, as specified in Schedule 3, to carry out the Services, for use solely
by PharmaCell and/or its Third Party Contractors to conduct the Services in
accordance with the terms and conditions of this Agreement. Quantities of such
ImmunoCellular Materials may, to the extent reasonable, be ordered from
ImmunoCellular by PharmaCell during the performance of the Services for use by
PharmaCell solely to conduct the Services. Further details such as volumes used,
desired safety stock and forecast proceedings may be set forth in the Schedules.
For the avoidance of doubt, other materials required to carry out the Services
shall be ordered by PharmaCell directly from Third Party suppliers as set forth
in the Quality Agreement. PharmaCell shall carry out the incoming inspection and
testing of all ImmunoCellular Materials in accordance with cGMP requirements, as
set forth in the Quality Agreement, shall promptly notify ImmunoCellular in
writing if PharmaCell believes that any such materials are not suitable for use
in the Production of Product and ImmunoCellular shall instruct PharmaCell as to
what to do with such materials and, in ImmunoCellular’s discretion,
ImmunoCellular shall replace or have PharmaCell replace such materials at
ImmunoCellular’s expense.  PharmaCell shall be fully responsible for the
suitability of, and for any loss or destruction of or damage to, any
ImmunoCellular Materials when such materials are in PharmaCell’s or its Third
Party Contractors’ possession, control or custody.  At all times, all of the
ImmunoCellular Materials are and shall remain the sole and exclusive property of
ImmunoCellular, and none of the ImmunoCellular Materials shall be transferred to
any other location or third party without ImmunoCellular’s prior written
consent.  PharmaCell shall handle and store ImmunoCellular Materials in
accordance with their specifications so as to maintain the integrity of such
materials and their continued conformance to their specifications.  PharmaCell
will keep the materials free and clear of all claims, demands, liens, security

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

interests and encumbrances and will remove the same at its sole
expense.  PharmaCell shall not allow any samples of the ImmunoCellular Materials
to be used or tested by any party not under its direct supervisory control for
any purpose, and shall perform only such tests and analyses as it deems
necessary in order to satisfy its obligations under this Agreement and the
Quality Agreement.  PharmaCell shall treat such test results as Confidential
Information of ImmunoCellular.

 

3.2

When reasonably required by PharmaCell or where stipulated in any Schedule,
ImmunoCellular shall, at its own cost and expense, make available to PharmaCell
suitably skilled, educated employees or representatives with knowledge of the
Project, Process, Product and ImmunoCellular Materials for the purpose of
facilitating and discussing the progress of the Project to enable PharmaCell to
perform the Services hereunder. To the extent such employees or representatives
have access to PharmaCell’s facilities, ImmunoCellular shall ensure that such
employees or representatives will (i) be subject to enforceable obligations of
confidentiality preventing them from using any information of PharmaCell of a
confidential nature which they acquire during such visit other than as permitted
by this Agreement; and (ii) obey the rules at PharmaCell's facility with regard
to health and safety, cGMP, customer confidentiality, provided that PharmaCell
has provided ImmunoCellular’s employees and representatives the current rules of
PharmaCell and with necessary instructions in advance in writing.

 

3.3

Subject to Section 2.5, ImmunoCellular shall be entitled to request supplements
to the Services to the extent not otherwise provided in any Schedule hereto (for
example, additional validation work to be performed on existing assays or
equipment, additional analytical or process development work, ordering
additional batches of ICT-107), provided that additional payment will be made to
PharmaCell at PharmaCell’s then-current rates and provided that PharmaCell has
the required capacities. Any such request should, if possible, be made four (4)
weeks in advance of commencement of the Services, to which PharmaCell will
respond within two (2) weeks of such request. Any such request shall be made in
writing and approved in writing by the Parties together with the applicable
prices and, in relation to a batch of cGMP Product, the delivery date for such
batch by the respective Project Leaders of ImmunoCellular and PharmaCell prior
to commencement of such additional Services. If after such approval,
ImmunoCellular requests an alternative delivery date for cGMP Product,
PharmaCell shall use reasonable efforts to deliver the applicable batch of cGMP
Product on the date requested by ImmunoCellular. ImmunoCellular shall reimburse
all reasonable, documented additional costs caused by its request.

 

3.4

PharmaCell will package and label the Product and/or any other material which is
the result of the performance of the Services in accordance with the Schedules,
ImmunoCellular’s instructions and Applicable Law before delivering the Product
to ImmunoCellular or its designee. PharmaCell will deliver the Product and/or
any other material being a result of the performance of the Services to
ImmunoCellular or, at ImmunoCellular's discretion, to one or more Third Parties,
both Ex Works the Facility (Incoterms 2010 as supplemented by this Agreement) on
the delivery date agreed pursuant to Schedules 1 and 2 in accordance with
ImmunoCellular’s instructions. PharmaCell shall store the Product after its
Release for a maximum period of three (3) months at no charge, and subsequently
in accordance with a separate written storage agreement between the Parties,
until ImmunoCellular instructs PharmaCell in writing to ship Product to clinical
trial sites, which will then be organised by PharmaCell, however without
prejudice to the agreed delivery condition, i.e. following delivery Ex Works the
Facility, at ImmunoCellular's cost and risk.  

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3.5

PharmaCell shall prepare shipment only of Product that is Processed in
accordance with this Agreement, the Quality Agreement and Applicable Law and
meets Specification.  Unless agreed by ImmunoCellular in writing, PharmaCell
shall not have any Product shipped prior to its Release and ImmunoCellular’s
written authorization.  PharmaCell shall at ImmunoCellular's prior written
authorization and instructions, ship Product in accordance with the terms of
ImmunoCellular’s Purchase Orders to such locations as requested by
ImmunoCellular in writing and at the cost of ImmunoCellular.  ImmunoCellular or
its designees may select the freight carrier used by PharmaCell to ship Product
and may monitor PharmaCell’s shipping/freight practices as they pertain to this
Agreement. The shipping labels for each shipment shall contain information as
specified in writing by ImmunoCellular.  PharmaCell shall ensure that shipping
documentation complies with all Applicable Law.  In addition, at a minimum,
PharmaCell shall electronically send to ImmunoCellular, at least five (5) days
prior to each shipment of a Batch of Product, a copy of the Certificate of
Analysis, and Certificate of Compliance for that Batch. At the time of delivery
to the freight carrier, PharmaCell shall verify that the transport vehicle meets
the prescribed Product storage conditions prior to the loading of the Product
onto the transport vehicle.

 

3.6

PharmaCell shall perform quality controls in connection with its manufacturing
of the Product in accordance with the quality control and testing procedures
specified by ImmunoCellular, the Quality Agreement and Applicable Law. Each
Product that is delivered to ImmunoCellular or its designee shall be Released by
the Qualified Person of PharmaCell before or as soon as possible after delivery
of the Product to ImmunoCellular or its designee, and PharmaCell shall provide
ImmunoCellular in writing with a Certificate of Analysis, Certificate of
Compliance, copy of the completed Batch Record and QC testing results and such
other documents as may be required pursuant to the Quality Agreement.

 

3.7

In addition to PharmaCell’s other obligations, PharmaCell’s obligations in
relation to the apheresis product shall be set forth in the Quality Agreement.

 

 

 

 

Defective Products

 

3.8

Non-Conformity of Product

 

If PharmaCell determines that a Batch of cGMP Product cannot be Released by the
Qualified Person of PharmaCell as the Product supplied by PharmaCell does not
conform to the Specification and/or such Product is not otherwise in conformity
with this Agreement or the Quality Agreement, or if ImmunoCellular identifies a
Product not conforming to the Specification or the Batch Records and/or such
Product is not otherwise in conformity with this Agreement (including any
warranties hereunder) or the Quality Agreement (each a “Defective Product”),
then PharmaCell shall promptly give ImmunoCellular notice thereof in writing, or
ImmunoCellular shall promptly give PharmaCell notice thereof in writing (as
applicable).

 

Remedies for Defective Product

 

If PharmaCell manufactures a Defective Product for which the cause is
attributable to (“toerekenbaar aan”) PharmaCell, PharmaCell shall, at
ImmunoCellular’s option and at PharmaCell’s sole expense, either:

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

(a)

As promptly as possible, supply ImmunoCellular with a conforming (quantity of)
Product at PharmaCell’s expense; or

(b)

reimburse ImmunoCellular for the Price paid by ImmunoCellular with respect to
such Defective Product (if already paid) or, if ImmunoCellular has not already
paid, issue a credit note against the appropriate invoice for the relevant
Defective Product; and

(c)

in either case, reimburse ImmunoCellular for the costs (including costs of
shipment) of any ImmunoCellular Materials used in the Production of Defective
Product with a maximum of the total cost of ImmunoCellular Materials as set
forth in Schedule 3.

 

Subject to PharmaCell’s obligations under Section 7.3, the obligations of
PharmaCell mentioned in this Section 3.8 constitute PharmaCell's full liability
in case of a Defective Product.

 

4

Price and Payment Terms

 

4.1

ImmunoCellular shall, pay to PharmaCell on invoice basis the following:

 

4.1.1

the Price as specified in Schedule 1 or in Schedule 2;

 

4.1.2

the raw material, logistics, external testing and equipment costs (including a
handling charge as set forth in the Schedules, where applicable but excluding
any costs for ImmunoCellular Materials supplied by ImmunoCellular) (“Third Party
Costs”); and

 

Value Added Tax, excise duties and similar taxes imposed by or under the
authority of any government or public authority on the provision of the Services
(other than taxes on PharmaCell's income), if applicable. The payment of Third
Party Costs will be subject to the quantity used or ordered on behalf of or for
ImmunoCellular and any documented changes in market price during the Term. Third
Party Costs will be invoiced monthly as they are incurred by PharmaCell plus an
agreed handling charge as specified in the applicable Schedule. If
ImmunoCellular does not agree to meet these costs then PharmaCell shall not be
liable or in breach of this Agreement for its failure to continue with or
perform those parts of the Services dependent, directly or indirectly, on such
materials and external resources provided that PharmaCell notifies
ImmunoCellular in writing of its decision to discontinue or not perform those
parts of the Services.

 

4.2

All Prices are in Euro and all invoices will be raised in Euro and will be paid
in Euro. The Price for the Services shall be as set forth in the Schedules
provided that PharmaCell may, from time to time (but not effective before
January 1st, 2017) decide to adjust its Prices charged for Services performed
under this Agreement. Such Price adjustments shall not exceed the increase in
price level index of the CPI (consumer price index, as determined by the Central
Bureau for Statistics in The Netherlands on their website www.cbs.nl, table:
“Consumentenprijzen”) (the “Index”) since the last Price adjustment. In the
event that, instead of making an adjustment in the Price of any part of the
Services that is based on the Index, PharmaCell wishes to implement a Price
adjustment, for a part of the Services that exceeds the aforementioned Index,
which is based on extraordinary increases in direct costs of operations (e.g.,
labour and/or energy) since the last Price adjustment, such Price adjustment
will be communicated in writing to ImmunoCellular three (3) months in advance,
including a justification for such Price increase based on such underlying
direct cost increases (evidenced by supporting documentation) that affect

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

the overall Price of such part of the Services. If ImmunoCellular agrees to a
Price adjustment based on such direct cost increases, then the overall Price of
the part of the Services affected by such direct cost increases shall be
adjusted by a percentage that reflects the percentage increase in the overall
Price of the part of the Services affected by such direct cost increases.  If
ImmunoCellular does not agree to such Price adjustment, ImmunoCellular shall
have the option to terminate the Agreement pursuant to 10.4 starting at the time
of the intended Price adjustment; provided, however, that if requested by
ImmunoCellular with its notice of termination, PharmaCell shall continue to
manufacture and supply Product under the terms of this Agreement and the Quality
Agreement for a period of up to six (6) months after the end of the ninety (90)
day period provided for in Section 10.4. In any case, Price adjustments (whether
based on increases in the Index or increases in direct costs of operations)
cannot take place more often than once every twelve (12) months.  

 

4.3

All invoices to be issued by PharmaCell shall be issued according to the payment
schedule as described in Schedule 1 and Schedule 2. All invoices issued are net,
which ImmunoCellular will pay, if undisputed, within thirty (30) days of receipt
of invoice ("Due Date"). In case that PharmaCell has not fulfilled the Services
in accordance with this Agreement and the Quality Agreement, including with the
professional skill and care, the required product quality and within the
estimated timelines as required by the terms set out in this Agreement including
its Schedules, ImmunoCellular is entitled pursuant to this Section 4.3 to hold
back the respective payments exclusively in such reasonably estimated amounts as
related to the disputed activities until determination of any such dispute. Any
other right of ImmunoCellular, to suspend, deduct or set-off in the course of
payments is excluded. In the event that the estimated timeline has been
exceeded, ImmunoCellular shall pay the corresponding amount as soon as the (part
of the) Service has been successfully/properly fulfilled.

 

4.4

In the event that PharmaCell does not receive the full payment on the Due Date,
without ImmunoCellular having disputed the related activities, it may, at its
discretion, and without prejudice to its other statutory rights and remedies,
charge statutory commercial interest (‘wettelijke handelsrente’) as yearly
published in the Dutch Bulletin of Acts and Decrees (‘Staatsblad’) on the
outstanding amount of the invoice until payment is received in full. Interest
shall not accrue until ten (10) days following the forwarding by PharmaCell to
ImmunoCellular of written notice of late payment.

 

4.5

PharmaCell shall maintain and retain records of all fees and other costs
(including Third Party Costs) and expenses for which ImmunoCellular is obligated
to pay or reimburse PharmaCell hereunder (including without limitation any costs
relating to the purchase, maintenance, servicing or repair of any Dedicated
Equipment for which ImmunoCellular reimburses PharmaCell, if applicable).  Such
records shall be subject to audit by or on behalf of ImmunoCellular during the
Term of this Agreement and for a period of three (3) years after its termination
or expiration, on reasonable advance notice to PharmaCell and during regular
business hours.  If any overpayment by ImmunoCellular is revealed by any such
audit, PharmaCell shall promptly refund any overpaid amounts to ImmunoCellular.

 

 

5

Project Organisation

 

5.1

Steering Committee and Representatives

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

The Parties shall form the Steering Committee which shall comprise a minimum of
two but an equal number of representatives (“Representatives”) from each of
PharmaCell and ImmunoCellular and each Party shall notify the other of its
elected Representatives. In general, each Representative shall carry an equal
vote and proxy votes may be granted by Representatives to their fellow
Representative(s) if they are unable to attend meetings. Each Party,
irrespective of the number of Representatives attending each relevant meeting,
shall have an equal vote.  

 

Each Party shall be entitled to change their respective nominated
Representatives at any time and shall promptly give written notice of the change
to the other Party including the new contact details of the new
Representative(s) in any event no less than seven (7) Business Days after the
change has been implemented.  

 

5.2

Function of the Steering Committee

 

The primary function of the Steering Committee is to ensure the ongoing
communication between the Parties and discuss and resolve any operational issues
arising under the Project. The Parties agree that their Representatives will
endeavour to attend each meeting and both the Representatives and each Party
shall discuss events in good faith with the aim of furthering and successfully
concluding the Project. In addition to the primary function described above the
Steering Committee shall also take on the following responsibilities:

5.2.1

Discuss and seek resolution of issues around management of the Project;

5.2.2

Agree and monitor deadlines and milestones for the Project;

5.2.3

Agree and discuss any changes to the Services.

 

In case that the Steering Committee is unable to reach an agreement on any
issue, the CEO of PharmaCell and the CEO of ImmunoCellular, shall try to solve
this issue in good faith by amicable discussion to seek a decision mutually
acceptable for both Parties.

 

Notwithstanding anything to the contrary herein, the Steering Committee shall
not have the authority to amend this Agreement or the Quality Agreement.

 

5.3

Meetings of Steering Committee

 

The Representatives of the Steering Committee shall meet in person or by
telephone as often as required but at least once per calendar quarter with
advance written notice of not less than ten (10) Business Days at the request of
ImmunoCellular or PharmaCell. The Steering Committee must meet in a setting that
allows the committee to make valid and enforceable decisions at least every
three (3) months or immediately upon the request of one Party. The Steering
Committee shall only be able to make valid and enforceable decisions if no less
than two (2) Representatives of each Party are present at and attend the
meeting. In the event that either Party does not send at least two
Representatives to the meeting of the Steering Committee, the Steering Committee
can also make valid and enforceable decisions with the attendance of one
Representative of each Party.

 

5.4

Technical Meetings

 

Each week during the Term at a fixed date (for example each Monday) or as often
as the Parties deem necessary and to be agreed between the Parties or with
advance written notice of not less than three (3) Business Days at request of
ImmunoCellular or PharmaCell, ImmunoCellular's and PharmaCell's respective
employees or Representatives can meet (in person or by telephone) to follow-up
with scientific and/or

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

technical issues of the Services ("Technical Meetings"). These Technical
Meetings can take the form of weekly one-hour conference calls between
PharmaCell and ImmunoCellular and will be arranged with the core team to give a
short update of the Project, discuss problems and to bring about necessary
decisions. The weekly one-hour conference calls with the core team are included
in the Price.

 

In addition to the Technical Meetings and separate from Audits, PharmaCell shall
permit ImmunoCellular upon no less than five (5) Business Days' notice and
during reasonable times, a maximum of three (3) named qualified employees or
representatives of ImmunoCellular (ImmunoCellular shall be responsible for
ensuring that each such person adheres to the confidentiality obligations
imposed on ImmunoCellular pursuant to Section 8) to enter those areas of
PharmaCell's premises concerned with the Services, except for B cleanroom areas,
for the sole purpose of observing and inspecting the performance of the
Services, SOPs and those records of PharmaCell specific to the Services subject
to the employees and representatives obeying and adhering to the rules and
regulations in place at PharmaCell concerning health and safety, cGMP and
customer confidentiality. PharmaCell shall in advance notify in writing or
instruct ImmunoCellular employees and representatives about the current rules
and regulations of PharmaCell's facility.

 

5.5

Exchange of Know-How

 

Parties will disclose to each other their Pre-Existing IP and their respective
know-how (ImmunoCellular Know-How or PharmaCell Know-How, as the case may be) to
the extent necessary for the performance of the Services by exchange of
documentation and exchange of experience in the Technical Meetings.

 

5.6

Documentation and reporting

 

The Project documentation comprises the documents agreed between the Parties in
the information exchange phase of the Inbound Technology Transfer. Unless
specifically agreed otherwise, all Project documentation will be prepared in the
English language and will be solely owned by ImmunoCellular and will be part of
the Confidential Information of ImmunoCellular. PharmaCell agrees to provide
ImmunoCellular upon request with any documentation relevant to and produced for
the Services. All documentation relating to cGMP Services shall comply with the
applicable cGMP requirements, the Quality Agreement and all other Applicable
Law. A copy of each document finally signed or approved by PharmaCell in
relation to the Services shall be sent to ImmunoCellular upon request.

 

5.7

Audits

 

The maximum number of Audits by ImmunoCellular (which shall be subject to the
inspection terms set out in Section 5.4) shall be limited to one (1) in each
Calendar Year, lasting no more than two (2) Business Days for two (2) auditors
(and additional subject matter experts may attend but may not ask questions)
and, in respect of these Audits, PharmaCell shall not make a charge. An Audit
should be arranged on no less than thirty (30) Business Days' advance notice. In
addition to the foregoing, ImmunoCellular and/or its representatives shall have
the right to perform “For Cause” Audits at any time upon reasonable advance
notice and during regular business hours. If a For Cause Audit confirms that
PharmaCell did not comply with its obligations under this Agreement or the
Quality Agreement or Applicable Law, then the For Cause Audit shall be at no
charge to ImmunoCellular. In all other cases, PharmaCell’s standard hourly rates
for For Cause Audits apply.  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Following any Audits, ImmunoCellular shall discuss its observations and
conclusions with PharmaCell and PharmaCell shall at its expense promptly
implement those critical corrective actions (i.e. those that are necessary to
move forward in order to comply with Applicable Law, cGMP or the Quality
Agreement) as may be reasonably determined by ImmunoCellular within thirty (30)
days after notification thereof by ImmunoCellular.

5.8

Inspections and Regulatory Support

 

To the extent that Inspections are required, PharmaCell will give such
Government Competent Authorities the possibility to conduct such Inspections
under Applicable Law. PharmaCell is entitled to reasonable documented fees and
reimbursement of documented costs, on a pass-through basis, in connection with
any Inspections, which solely and specifically relate to the manufacture of the
Product.

 

PharmaCell shall notify ImmunoCellular promptly but in any event by telephone
within one (1) Business Day, and in writing within three (3) Business Days,
after becoming aware of any proposed or unannounced Inspection of the Facility
by any Government Competent Authorities, and if such Inspection relates to or
could affect the Product, the Process or the provision of Services, shall permit
ImmunoCellular or its agents and representatives (with a maximum of three
persons) to be present and participate in such Inspection. Within three (3)
Business Days of any contact with, or after receipt of any communication from,
any Government Competent Authorities relating to or which could affect the
Product, the Process, the Services, or any equipment used in connection with the
provision of Services, PharmaCell shall forward a copy or description of the
same to ImmunoCellular and respond to all inquiries by ImmunoCellular relating
thereto. Further, PharmaCell shall consult with ImmunoCellular concerning the
response of PharmaCell to each such communication. PharmaCell shall provide
ImmunoCellular with a copy of all draft responses for comment as soon as
possible and shall consider any of ImmunoCellular’s comments in good faith.
PharmaCell shall also provide ImmunoCellular with a copy of all final responses
for review and approval, which shall not be unreasonably withheld or delayed, at
least two (2) Business Days prior to submission thereof. Following any
Inspections, PharmaCell shall at its sole cost and expense, promptly implement
those corrective actions as required by any Government Competent Authorities
however only insofar as such actions are specifically related to, or the failure
to take them could have direct consequences for, the Product, the Process or the
Services.

 

Further, ImmunoCellular will be responsible for application for any and all
clinical trial and marketing authorizations from any Government Competent
Authorities throughout the world in respect of the Product. PharmaCell shall,
subject to the confidentiality obligations herein, provide reasonable assistance
in respect of these applications as is customary in respect of a
product-specific regulatory approval application, by providing samples and
reasonable copies, meaning in principle one (1) set, of data, documentation and
information. In complying with ImmunoCellular’s requests PharmaCell will be
entitled to its then-current customary fees and reasonable, documented cost
reimbursements.

 

5.9

Records Retention

 

For the longer of (a)  three (3) years from the date of Product expiry or (b)
the time required by all Applicable Law (the “Retention Period”), PharmaCell
shall keep and maintain records sufficient to substantiate and verify its duties
and obligations relating to Processing in respect of each Batch of Product
including Batch Records, records of

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Purchase Orders received, certificates of analysis from vendors for
ImmunoCellular Materials, Product Processed, work-in-process, analyses of
ImmunoCellular Materials and Product, and retain samples.  PharmaCell shall also
retain for the Retention Period any records relating to regulatory compliance,
environmental, health or safety and quality assurance and quality control of the
Product.  PharmaCell shall make all such records available for inspection and
copying by ImmunoCellular and/or its representatives during the Term hereof and
the Retention Period thereafter, including during any Audit. At least ninety
(90) days before the end of the Retention Period, PharmaCell shall notify
ImmunoCellular in writing of its intention to destroy any records so retained
and ImmunoCellular shall have to right to take possession of such records at its
own expense.

 

6

Warranties

 

6.1

ImmunoCellular Warrants to PharmaCell that:

6.1.1

it is legally incorporated and in good standing in its country of incorporation
and that it has the right to enter into this Agreement it is solvent and
financially in good standing and able to pay its debts when due;

6.1.2

it has the right during the Term to supply PharmaCell with ImmunoCellular
Materials and during the Term the right to license and disclose to PharmaCell,
to the extent necessary for the performance of the Services by PharmaCell in
accordance with this Agreement, the ImmunoCellular Intellectual Property Rights,
ImmunoCellular Know-How (including without limitation know-how and confidential
information relating to the Process) to PharmaCell;

6.1.3

during the Term, the Raw Material delivered by ImmunoCellular or by a Third
Party instructed by ImmunoCellular to the Facility for the performance of the
Services, will as of the date of delivery comply with the certificate of
analysis delivered with such Raw Material which certificate shall verify the Raw
Material to comply with cGMP–requirements and EU Commission Directive 2004/23/EC
(Quality and safety of human tissue and cells);

6.1.4

where ImmunoCellular has provided PharmaCell with or directed or stipulated in
writing that PharmaCell use the Raw Material, it is lawfully entitled to use the
Raw Material for the performance of the Services under this Agreement;

6.1.5

to the best of its knowledge as of the Effective Date, no Intellectual Property
Rights of a Third Party are or shall be infringed by the use of (i)
ImmunoCellular Know-How (ii) ImmunoCellular Materials supplied by ImmunoCellular
and (iii) ImmunoCellular Intellectual Property Rights by PharmaCell in
accordance with this Agreement.

6.1.6

it will promptly inform PharmaCell if it receives notice of any claim or
potential claim relating to infringement or alleged infringement of any Third
Party Intellectual Property Rights by virtue of ImmunoCellular's or PharmaCell's
use of the ImmunoCellular Materials, the Process, ImmunoCellular Know-How,
Confidential Information of ImmunoCellular or ImmunoCellular Intellectual
Property Rights or the manufacture of Product pursuant to the terms of this
Agreement;

6.1.7

it does not and will not misuse, sell or unlawfully disclose to a Third Party
PharmaCell's Pre-Existing IP or PharmaCell's Intellectual Property Rights,
including PharmaCell's Know-How and PharmaCell's Confidential Information, nor
assist another to do so;

6.1.8

to the best of its knowledge, the Raw Material and the Process are from a
scientific point of view at the Effective Date suitable and adequate for the
performance of the Services;

6.1.9

it will only allow Product to be used for application in humans if it has been
issued with a Certificate of Analysis; and

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

6.1.10

PharmaCell does not require from ImmunoCellular, for the performance of the
Services, any additional ImmunoCellular Intellectual Property Rights other than
those provided or licensed by ImmunoCellular to PharmaCell under the terms of
this Agreement.

 

 

6.2

PharmaCell Warrants to ImmunoCellular that:

6.2.1

it is legally incorporated and in good standing in its country of incorporation
and that it has the right to enter into this Agreement it is solvent and
financially in good standing and able to pay its debts when due, and it is not
aware of any impediment that would inhibit its ability to perform the Services
or any of its other obligations hereunder;

6.2.2

to the best of PharmaCell's knowledge, it has at the Effective Date and based on
information regarding the Services provided to PharmaCell by ImmunoCellular at
the Effective Date, the resources reasonably necessary to perform the Services
and will not, subject to ImmunoCellular's compliance under this Agreement,
restrict such resources for the Term of this Agreement in such a way that
PharmaCell can no longer render the Services within the estimated and/or agreed
timelines. To the best of PharmaCell's knowledge from an internal corporate
compliance and scientific point of view based on current information available
to PharmaCell at the Effective Date, PharmaCell is able to perform the Services;

6.2.3

it has at the time of the conclusion of this Agreement the necessary permits,
approvals, consents, licences, authorizations, registrations and permissions for
the performance of its obligations under this Agreement, including permits for
work in a cGMP environment and will maintain the same during the Term. It has or
will establish facilities and technically qualified employees that are required
for the performance of the Services;

6.2.4

it is not aware of any Intellectual Property Rights of a Third Party that are or
would be infringed or misappropriated by the use of PharmaCell Intellectual
Property Rights, PharmaCell Inventions, PharmaCell Pre-Existing IP and
PharmaCell Know-How and/or the performance of the Services including the
Process;

6.2.5

in respect of its creation of new technology to be developed under this
Agreement for the purpose of the Services, it will not intentionally or with an
act of gross negligence ('grove schuld') infringe or misuse or misappropriate a
Third Party's Intellectual Property Rights in its performance of the Services
including the Process;

6.2.6

it does not and will not misuse, sell, license, lease or unlawfully disclose or
make available to a Third Party, any Confidential Information of ImmunoCellular,
Pre-existing IP of ImmunoCellular, ImmunoCellular Inventions, ImmunoCellular's
Intellectual Property Rights, including ImmunoCellular's Know-How, nor assist
another to do so.  It shall not transfer, supply or sell to a Third Party in
whole or part any of the ImmunoCellular Materials or the Product provided that
it may, in accordance with ImmunoCellular's written instructions, transfer Raw
Materials to Third Party Contractors (accepted and confirmed in writing by
ImmunoCellular) in accordance with the terms of this Agreement;

6.2.7

it will carry out any and all of its obligations under this Agreement and the
Quality Agreement including the performance of the Services in accordance with
the Applicable Law, including but not limited to mandatory provisions regarding
(the processing, storage, transportation, handling, disposal, recycling and use
of) waste (hazardous and non-hazardous), the protection of the environment and
health and safety of employees, agents and contractors, privacy, labour, tax and
competition law.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

6.2.8

it will promptly inform ImmunoCellular in writing if it receives notice of any
claim or potential claim relating to infringement or misappropriation or alleged
infringement or misappropriation of any Third Party Intellectual Property Rights
or other rights by virtue of its use of Pre-Existing ImmunoCellular IP,
ImmunoCellular Know-How, ImmunoCellular Materials, ImmunoCellular Intellectual
Property Rights, ImmunoCellular Inventions, Pre-Existing PharmaCell IP,
PharmaCell Know-How or PharmaCell Intellectual Property Rights, PharmaCell
Inventions  or its performance of the Services including the Process;

6.2.9

Product will: (i) be manufactured in accordance with this Agreement, the Quality
Agreement and PharmaCell’s standard operating procedures (SOPs); (ii) meet
Specification and cGMP and, at the time of shipment, will conform with the
Certificate of Analysis and Certificate of Compliance; (ii) not be adulterated
or misbranded within the meaning of the European equivalents of the United
States Federal Food, Drug, and Cosmetic Act, as amended (the “Act”) and similar
provisions of any Applicable Law in which the definitions of adulteration and
misbranding are substantially the same as those contained in the Act, as the Act
and such Applicable Law are constituted and effective at the time of delivery
and will not be an article which may not under the provisions of Sections 404
and 505 of the Act be introduced into interstate commerce; and (iii) title to
Product will pass to ImmunoCellular or its designee(s) as provided herein free
and clear of any claims, demands, security interests, liens or other
encumbrances; and

6.2.10

each of its employees, agents and contractors has unconditionally and
irrevocably assigned all of his/her right, title, and interest in and to any
inventions (and all Intellectual Property Rights therein) to PharmaCell, has
agreed to promptly disclose such inventions in writing to PharmaCell, and has
entered into other contracts with PharmaCell, including without limitation
confidentiality agreements, necessary for PharmaCell to comply with the terms
and conditions of this Agreement and the Quality Agreement.

 

6.3

In consideration of the express Warranties set out above under this Section 6
and without prejudice to each Party’s liability under Section 7, to the maximum
extent permitted by Applicable Law (save for those express Warranties set out
above), neither Party makes or gives any other express or implied Warranties in
relation to its respective obligations, duties or activities owed or performed
under this Agreement and hereby excludes all such Warranties.  WITHOUT LIMITING
THE FOREGOING, OTHER THAN AS EXPRESSLY PROVIDED FOR IN SECTION 6.1,
IMMUNOCELLULAR PROVIDES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER,
INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR PURPOSE
OR USE OR NON-INFRINGEMENT, AND HEREBY DISCLAIMS ANY AND ALL OTHER WARRANTIES.

 

6.4

PharmaCell certifies that it is not, and does not use the services of any
persons or entities, debarred or threatened with debarment or suspended under 21
U.S.C. § 335a (a) or (b) or foreign equivalents in any capacity associated with
or related to the Processing of Product or any other Services or activities
under this Agreement.  

 

 

7

Liability and Indemnifications

 

Indemnification

 

7.1

In case that any circumstances arise which give either Party a right to claim
indemnification from the other Party pursuant to Section 7.2 or 7.3 below,
ImmunoCellular

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and PharmaCell shall in good faith discuss whether the respective situation can
be solved.  With respect to infringement of Third Party Intellectual Property
Rights in the meaning of Section 7.2.1 or 7.3.1 the respective Indemnitor shall
have the right to demand suspension of the infringing activity of the Services
in order to solve or minimise the liability of the respective dispute with the
Third Party at its own discretion and may explore the possibility of and enter
into a license agreement with a Third Party under its own Intellectual Property
Rights, or find a means to circumvent the Third Party Intellectual Property
Right to overcome the infringement. The right to suspend the infringing activity
does include the right to terminate any licenses granted to the other Party
under this Agreement to the extent that this specific part of the license
infringes the Third Party Intellectual Property Rights. However, the Indemnitor
is not permitted to negotiate or conclude any settlement agreements or to
acknowledge any claims of the Third Party against the Indemnitee on behalf of
the Indemnitee or consent to an adverse judgment or agreement that adversely
affects the rights of the Indemnitee under this Agreement without the
Indemnitee's prior written consent (such consent not to be unreasonably
withheld). However, in case that Indemnitor requests Indemnitee to stop the
infringing activities where the indemnity covers losses or damages caused by
such cessation but Indemnitee continues to conduct such activities, Indemnitee
loses its right to claim indemnification from Indemnitor in respect of those
activities from the date of request, provided however, that the direct damages
incurred by the Indemnitee as a result of agreeing to Indemnitor’s request to
stop the infringing activities are in itself considered damages that are subject
to indemnification by the Indemnitor.

 

7.2

Without prejudice to ImmunoCellular's liability for breaches of its Warranties
set forth in Section 6.1 and breaches of its other obligations under this
Agreement (in which cases, for the avoidance of doubt, Sections 7.5 to 7.7 will
apply), ImmunoCellular shall defend, indemnify and hold harmless PharmaCell, its
Affiliates, directors, officers, employees, agents and contractors, licensors
and licensees, successors and assigns, and PharmaCell's  Third Party Contractors
(“PharmaCell Indemnitees”), against any and all Third Party losses, demands,
claims, actions, liabilities, damages, costs and expenses (including but not
limited to reasonable court costs, costs of investigation, litigation and
settlement and documented and reasonable attorney’s fees and expenses together
with any applicable taxes thereon, regardless of outcome) incurred by the
PharmaCell Indemnitees to the extent resulting from any of the following:

 

(i)

a claim brought by a Third Party with respect to any infringement of or alleged
infringement of any Third Party Intellectual Property Rights in the performance
of the Services by PharmaCell as directed by ImmunoCellular in writing, save to
the extent such infringement, alleged infringement, misappropriation or breach
of Third Party Intellectual Property Rights is caused or alleged to be caused by
PharmaCell's use of PharmaCell Intellectual Property Rights, Pre-Existing IP of
PharmaCell, PharmaCell Know-How or PharmaCell Inventions;

(ii)

a claim brought by a Third Party with respect to any product liability claims
relating to the Product or ImmunoCellular Materials, any conjugated form or
formulation of the same, save to the extent such liability has arisen due to
PharmaCell’s or a Third Party Contractor’s negligence, misconduct or breach of
or non-compliance with this Agreement or the Quality Agreement or results from
Defective Product; or

(iii)

any contamination of PharmaCell's facility or damage to PharmaCell caused by any
ImmunoCellular personnel or representative (during a Technical Meeting or an
Audit or otherwise) save to the extent that such person was acting in accordance
with PharmaCell’s instructions, policies or procedures.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

7.3

Without prejudice to PharmaCell's  liability for breaches of its Warranties set
forth in Section 6.2 and breaches of its other obligations under this Agreement
or the Quality Agreement (in which cases, for the avoidance of doubt, Sections
7.5 to 7.7 will apply), PharmaCell shall defend, indemnify and hold harmless
ImmunoCellular and its Affiliates and its and their directors, officers,
employees, agents and contractors, licensors and licensees, successors and
assigns (“ImmunoCellular Indemnitees”), against any and all Third Party losses,
demands, claims, actions, liabilities, damages, costs and expenses (including
but not limited to reasonable court costs, costs of investigation, litigation
and settlement and documented and reasonable attorney’s fees and expenses
together with any applicable taxes thereon, regardless of outcome) incurred by
the ImmunoCellular Indemnitees to the extent resulting from any of the
following:

 

(i)

a claim brought by a Third Party with respect to any infringement or
misappropriation of or alleged infringement or misappropriation of any Third
Party Intellectual Property Rights in the performance of the Services by
PharmaCell to the extent such infringement, alleged infringement,
misappropriation or breach of Third Party Intellectual Property Rights is caused
or alleged to be caused by PharmaCell's use of PharmaCell Intellectual Property
Rights, Pre-Existing IP of PharmaCell, PharmaCell Know-How or PharmaCell
Inventions;

(ii)

a claim brought by a Third Party with respect to any product liability claims
relating to the Product or ImmunoCellular Materials, or any conjugated form or
formulation of the same, to the extent such liability has arisen due to
PharmaCell’s or a Third Party Contractor’s negligence, misconduct or breach of
or non-compliance with this Agreement or the Quality Agreement or results from
Defective Product; Or,

(iii)

a claim brought by a Third Party with respect to any violation of Applicable Law
committed by PharmaCell or a Third Party Contractor in the performance of this
Agreement or the Quality Agreement.

 

Indemnification Procedure

 

7.4

The party (the "Indemnitee”) that intends to claim indemnification under this
Section 7 shall:

 

7.4.1

promptly, and in any event within ten (10) Business Days of it receiving notice
of the claim, demand, threat or action, provide the other Party (the
"Indemnitor”) with a copy of such notice which has or has the potential to give
rise to the Indemnitee seeking to rely on and claim the benefit of the
indemnification together with notification of the Indemnitee's intention to rely
on such indemnity, provided however, that failure to give such notice shall not
relieve the Indemnitor of its indemnification obligations except and only to the
extent such failure actually and materially prejudices the ability of the
Indemnitor to defend against such claims;

7.4.2

not prejudice any defence to any claim or attempt to or settle or compromise
such claim without the prior written consent of Indemnitor (which consent shall
not unreasonably be withheld) otherwise the Indemnitee shall lose its right to
claim the indemnity against the Indemnitor with respect to such claim;

7.4.3

subject to its other rights and obligations and compliance with the procedures
set out in this Section 7 permit the Indemnitor to have overall control of the
conduct of the negotiations and the proceedings including any counterclaim
and/or settlement;

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

7.4.4

cooperate as reasonably requested by the Indemnitor, at the Indemnitor's
expense, in the conduct of such claim (and any counterclaim) and/or settlement;
and

7.4.5

have the right to instruct independent counsel and participate in all
proceedings and negotiations whether named or not as a party in the claim or
proceedings at its own expense.

 

Limitation of Liability

 

7.5

The Parties represent and acknowledge that they have negotiated the terms of
this Agreement and have reached agreement on the terms based on their own
assessment of their own risks, liabilities and rewards in connection with this
Agreement and the Product, in addition to having had the benefit of professional
legal advice and, accordingly, the Parties agree that subject to the terms of
Section 7.6 and 7.7, and subject to each Party’s obligations to defend,
indemnify and hold harmless under Sections 7.2 and 7.3, respectively,  either
Party’s aggregate liability to the other for any loss or damage as a result of
breach of this Agreement or of any other liability (including but not limited to
claims under tort law ('onrechtmatige daad') shall not exceed [ * ].

 

7.6

Subject to Section 7.7, neither Party shall have any liability to the other
Party or its Affiliates or any Third Party, for any loss of profits, loss of
use, business, business opportunities or revenue (whether direct or indirect) or
indirect, incidental or consequential losses, or for any punitive, special or
exemplary damages, other than to the extent such liabilities arise under such
Party's obligation of indemnification pursuant to Sections 7.2 and 7.3,
respectively, or such Party’s breach of its confidentiality obligations under
Section 8, even if a Party knew or should have known of the possibility of such
losses or damages.

 

7.7

Nothing in this Agreement shall purport or attempt or serve to exclude or
restrict any liability of either Party for (i) fraud or fraudulent
misrepresentation (‘bedrog’), (ii) breach of implied undertakings which cannot
be excluded or limited by contract such as, and without limitation, warranties
as to title; or (iii) gross negligence or wilful misconduct or deliberate
wrongful acts ('grove schuld of opzetttelijk handelen/nalaten') of that Party or
its directors, officers, Affiliates, employees and/or sub-contractors.



 

8

Confidential Information and Data Protection  

 

8.1

The Parties acknowledge that there may be disclosure of each other's Information
to the other. Each Party (the “Receiving Party”) shall treat any and all
Confidential Information that it receives from the other Party (the “Disclosing
Party”) under this Agreement as strictly confidential and shall not disclose the
same to any Third Party or use it except in connection with the purpose of
performing its obligations or exercising its rights under this Agreement without
the prior written consent of the Disclosing Party. Each Party solely owns its
Confidential Information.  In consideration of the Disclosing Party making
available Confidential Information to the Receiving Party, the Receiving Party
undertakes that it shall, and shall procure that each of its Permitted
Recipients, shall:

8.1.1

treat and safeguard as private and confidential all the Confidential
Information;

8.1.2

use the Confidential Information only for those purposes reasonably required or
anticipated under this Agreement and without prejudice to the generality of the
foregoing, not use any Confidential Information to obtain any commercial
advantage over the Disclosing Party or to use the Confidential Information to
compete with Disclosing Party in any way, and shall not use any of the

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Disclosing Party’s Confidential Information to apply for, secure or perfect any
Intellectual Property Rights;

8.1.3

ensure the proper and secure storage of all Confidential Information applying
standards of due care reasonably expected and no less stringent than standards
applied to protection of Receiving  Party's own Confidential Information;

8.1.4

not at any time without the Disclosing Party’s prior written consent disclose or
reveal, whether directly or indirectly any of the Confidential Information to
any person whatsoever save its Permitted Recipients, and then on a limited need
to know basis, who shall be informed by it of the confidential nature of the
Confidential Information and who shall be subject to and bound by substantially
similar written obligations of confidentiality as those provided for in this
Agreement, and for whom it hereby accepts full responsibility in the event that
any such person shall breach the duty of confidence imposed upon them; and

8.1.5

not at any time have any discussion, correspondence or contact with any Third
Party concerning the Confidential Information without the prior written consent
of the Disclosing Party.

 

8.2

The obligations in this Agreement do not apply to Information:

8.2.1

which, at the time of its disclosure by the Disclosing Party, is available to
the public;

8.2.2

which becomes generally available to the public after such disclosure otherwise
than by reason of a breach of any of the undertakings in this Agreement or any
breaches of confidence by the Receiving Party or any Permitted Recipients;

8.2.3

which is, at the time of such first disclosure and as evidenced by the Receiving
Party's written records, lawfully already within its possession without any
breach of any confidentiality undertaking;

8.2.4

which is provided to a Receiving Party by a Third Party which is lawfully in
possession of such Information without any breach of any confidentiality
undertakings, as evidenced by Receiving Party’s written records, or

8.2.5

which is developed by or on behalf of the Receiving Party independently of the
Disclosing Party’s Confidential Information as evidenced by the Receiving
Party's written records.

 

8.3

A Receiving Party may disclose that portion of the Confidential Information of
the Disclosing Party to the extent that the Receiving Party (or any of its
Permitted Recipients) is compelled to disclose such Confidential Information by
law, rule, regulation, court of competent jurisdiction or by any stock exchange
or other regulatory authority having jurisdiction over it or them (but, for the
avoidance of doubt, only to that extent); provided that prior to making such
compelled disclosure, the Receiving Party notifies the Disclosing Party in
advance in writing and gives the Disclosing Party an opportunity to challenge,
limit or seek to obtain a protective order and/or confidential treatment of such
compelled disclosure.

 

8.4

Other than the limited and restricted rights of use set out in this Section 8
nothing in this Agreement intends to or has the effect of granting any right,
title, licence or interest in or to the Receiving Party in respect of the
Disclosing Party's Confidential Information or Intellectual Property Rights –
except for the assignment of rights and grants of licenses under Section 9 of
this Agreement.

 

8.5

Except as otherwise provided for in this Agreement or otherwise required by law
or administrative authorities, neither ImmunoCellular nor PharmaCell shall
disclose any terms or conditions of the Agreement to any Third Party without the
prior written consent of the other Party other than, on a strictly need to know
basis, for the purpose of obtaining

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

financing or other major corporate transaction, or in the case of
ImmunoCellular, in connection with entering into or fulfilling obligations under
any licence or agreement relating to the exploitation of Product, to the extent
required in connection with such transaction or purpose.  Without limiting the
foregoing, upon prior written notice to PharmaCell, ImmunoCellular shall also
have the right to disclose Confidential Information of PharmaCell to patent
offices in order for ImmunoCellular to exercise its rights under Section 9, and
to Government Competent Authorities.  

 

8.6

Upon termination of this Agreement or at the request of the Disclosing Party,
each Party shall promptly return to the other, at the other’s request, any and
all Confidential Information of the other (including copies of documents,
computer records and records on all other media) then in its possession or under
its control except where such Confidential Information is covered under
surviving assignments and licence rights between the Parties.  Each Party may
retain one (1) copy of the other Party’s Confidential Information in a secure
location for the sole purposes of legal and regulatory compliance and to monitor
its ongoing obligations hereunder.

 

8.7

PharmaCell shall comply with all applicable data protection and privacy laws
when performing its Services under this Agreement. In particular, PharmaCell
shall adequately protect any patient data that may become accessible to
PharmaCell against disclosure to any Third Party and shall use such data only
for the provision of its Services hereunder and for no other purpose. All
personal data that is no longer required for PharmaCell’s performance of its
obligations under this Agreement shall be deleted or returned to ImmunoCellular,
as requested by ImmunoCellular. PharmaCell shall immediately report any
violation of data protection or privacy laws identified by PharmaCell to
ImmunoCellular.

 

 

9

Intellectual Property Rights

 

9.1

The Parties acknowledge and agree that any Intellectual Property Rights owned by
or licensed by a Third Party to either Party and in existence as at the date of
this Agreement or before commencement of the Services (whichever is the earlier)
shall remain the sole and absolute property of that Party who owned or was
licensed to use such rights and that unless otherwise expressly granted herein
nothing in this Agreement shall act as any grant of a licence or transfer of
such rights to the other Party (hereinafter the               "Pre-Existing IP
").

 

9.2

In respect of the Pre-Existing IP which may be or is reasonably necessary for
the performance of the Services hereunder, and without additional consideration,
each Party hereby grants to the other for the Term of this Agreement a
non-exclusive, worldwide, revocable, non-transferable, non-assignable (other
than as permitted under Section 13.3) non-sublicensable (other than to Third
Party Contractors approved in writing by ImmunoCellular for the performance of
that specific part of the Services pursuant to Section 2.4, and to licensees of
ImmunoCellular), fully  paid up, royalty free licence to use such Intellectual
Property Rights solely to the extent the same are required by the other for the
performance of the Services or the use of Product as contemplated by this
Agreement hereunder and provided that the granting of such licence does not
infringe any contractual obligations of the licensor or violates Applicable Law.
Except as otherwise expressly provided for in this Agreement, this license shall
automatically terminate upon the expiration or termination of this Agreement and
all rights shall automatically revert in their entirety to the licensor.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

9.3

Any Intellectual Property Rights developed solely by PharmaCell in the
performance of the Services that solely constitute an improvement of
Pre-Existing IP of PharmaCell and that (i) do not involve any use of
Pre-Existing IP of ImmunoCellular or ImmunoCellular Know‑How (or other
Confidential Information of ImmunoCellular) or ImmunoCellular Intellectual
Property Rights and (ii) are not related to the Services, the Process or the
Product, (the "PharmaCell Inventions") shall be exclusively owned by PharmaCell.

 

9.4

Without additional consideration, PharmaCell hereby grants ImmunoCellular a
non-exclusive, perpetual, irrevocable, royalty-free, fully paid up,
non-transferable, fully sublicensable through multiple tiers, worldwide licence
to PharmaCell Intellectual Property Rights, PharmaCell Inventions and to
Pre-Existing IP of PharmaCell and PharmaCell Know How, to the extent strictly
necessary for the manufacturing, sale, offer for sale, marketing, distribution,
import, export and the use of the Product and any product using the Process or
any improvement to the Process, and/or the use, practice or exploitation of
ImmunoCellular Inventions. For the avoidance of doubt, this license includes
without limitation the right of ImmunoCellular to sub-license these rights at
any time to Third Parties for the manufacture of the Product or any product
using the Process or any improvement to the Process, pursuant to an Outbound
Technology Transfer.

 

9.5

ImmunoCellular grants PharmaCell for the Term of this Agreement a non-exclusive,
royalty-free, non-transferable, non-assignable, non-sublicensable (other than to
Third Party Contractors approved in writing by ImmunoCellular for the
performance of that specific part of the Services pursuant to Section 2.4) and
revocable right to the ImmunoCellular-Inventions to the extent reasonably
necessary for the performance of the Services in accordance with this
Agreement.  

 

9.6

Any Intellectual Property Rights developed solely by PharmaCell or jointly by
PharmaCell and others including ImmunoCellular, as a result of the performance
of the Services, that involve any use of Pre-Existing IP of ImmunoCellular or
ImmunoCellular Know‑How (or other Confidential Information of ImmunoCellular) or
ImmunoCellular Intellectual Property Rights or that relate to the Product or the
Process (the "ImmunoCellular Inventions") shall be exclusively owned by
ImmunoCellular.  PharmaCell shall promptly notify ImmunoCellular in writing of
any and all ImmunoCellular Inventions.  Accordingly and without additional
consideration, PharmaCell hereby transfers and assigns to ImmunoCellular,
PharmaCell’s entire right, title and interest in and to ImmunoCellular
Inventions and related Intellectual Property Rights, and shall cause its
employees, agents and Third Party Contractors to do the same.    

 

9.7

Each Party may file patent protection on any Intellectual Property Rights it
owns or, as set forth above, subsequently owns under this Agreement and the
other Party shall promptly upon request co-operate, at the requesting Party's
reasonable expense, with any requests to assist or enable the Party's protection
including but not limited to signing and delivering documents and other
information necessary for the valid assignment, application and prosecution and
enforcement of any such patent.

 

9.8

PharmaCell shall not sell, lease, license, attempt to reverse-engineer, copy,
distribute, deconstruct, disassemble, modify, adapt or create derivatives of any
ImmunoCellular Materials or the Product, or any Confidential Information of
ImmunoCellular, or attempt to determine the structure or composition of any of
the foregoing other than as may be required in performing its Services under
this Agreement, nor shall it allow any Third Party to do so.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

9.9

Notwithstanding anything to the contrary under Dutch law, the assignments of
rights and grants of licenses by PharmaCell to ImmunoCellular under this section
9 shall not be revoked, rescinded or terminated by operation of law or otherwise
and shall survive the expiration or termination of this Agreement for any
reason.

 

9.10

Except to the extent expressly provided for herein, nothing contained in this
Agreement shall be construed as a grant of right or of license, whether express
or implied, by ImmunoCellular to PharmaCell, with respect to the Product, the
Process, ImmunoCellular Materials, ImmunoCellular Inventions or any Confidential
Information of ImmunoCellular, or to any patent, copyright, trademark, trade
secrets or any other Intellectual Property Rights of ImmunoCellular.

 

 

10

Term and Termination, Remedies for Breach

 

10.1

This Agreement shall commence on and become effective on its signing by both
Parties (hereinafter the "Effective Date") provided that it has been lawfully
executed by all Parties and will expire when the Services have been completed or
this Agreement is terminated in accordance with this Section 10 (the "Term"). In
respect of any part(s) of the Services which have been performed before the
Effective Date, the Parties agree that the performance of those part(s) shall be
deemed to have been performed during the Term and governed by the terms of this
Agreement.  

 

Events of Termination

 

10.2

Notwithstanding Section 10.1, either Party ("Non-Defaulting Party") may
terminate this Agreement before expiry of the Term with immediate effect upon
written notice to the other Party ("Defaulting Party") if:

10.2.1

the Defaulting Party commits a material breach of its obligations under this
Agreement and, if the breach is capable of remedy, fails to remedy it during the
period of thirty (30) days starting on the date of receipt of notice from the
Non-Defaulting Party identifying the breach and requiring it to be remedied; if
in a particular case the Defaulting Party can prove that it reasonably needs
more time to remedy a breach, and it is endeavouring in good faith to remedy
such breach, then the Parties will in good faith agree on an extension of this
thirty (30) day period unless such extension would  harm objective business
interests of the Non-Defaulting Party.

10.2.2

the Defaulting Party is deemed unable to pay its debts within the meaning of the
relevant Sections of the Dutch Insolvency Act, meaning the other Party receives
suspension of payment or, whether voluntarily or involuntarily, is declared
bankrupt or if such Party becomes permanently unable to perform its obligations
hereunder for reasons other than suspension of payment or bankruptcy, such as,
for example, liquidation, dissolution or winding-up.

 

10.3

Notwithstanding Section 10.1 PharmaCell may terminate (i) the Agreement (or any
part) at any Stage during the Services up to but before commencement of the
first batch cGMP Product (“Batch I”) as described in Schedule 1 and in Schedule
2 on 90 days' advance written notice subject to the following:

10.3.1

PharmaCell may only invoke termination under this Section 10.3 in respect of
those Services or Stages for which notice is served if for unexpected technical
or scientific reasons beyond PharmaCell's reasonable control, it:

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(a)

becomes technically or scientifically impossible or unworkable or unfeasible to
deliver such Services or Stages based on the current technologies fairly known
and available to PharmaCell at the time such obstacles arise. Such assessment,
if disputed by ImmunoCellular, will be resolved by the Parties by the
appointment of a mutually acceptable independent expert in the field who will be
appointed within 30 days of PharmaCell’s notice and will provide a written
conclusion, including an action plan for resolving the technical obstacles,
within 60 days from the appointment.  If the parties fail to appoint an expert
within such period, the parties shall require the CEDR, London to select an
expert; or,

(b)

requires the application, purchase or use of technology, skills and/or materials
beyond that reasonably contemplated by the Parties at the Effective Date and the
application, purchase or use of which will result in a material and adverse
change to the financial returns to PharmaCell under this Agreement and
ImmunoCellular proves unwilling or unable to compensate PharmaCell fully for
such adverse change to the financial returns;

 

provided that PharmaCell shall notify ImmunoCellular of such circumstances in
writing within 10 Business Days of becoming aware of such circumstances.

 

10.3.2

During the 90 day notice period:

(a)

PharmaCell shall (subject to Section 10.3.3), unless Parties agree otherwise in
writing, continue to perform all other Stages of the Services in accordance with
this Agreement which are not dependent upon those Stages identified in
PharmaCell's notice; and

(b)

the Parties shall in good faith discuss the difficulties and scientific and
technical hurdles in an attempt to resolve such problems. If the Parties agree
during such discussions that the Services can be delivered then the notice to
terminate shall expire and this Agreement (or the part(s) of the Services as the
case may be) shall continue in full force and effect. If agreement cannot be
reached the Agreement or part(s) of the Services shall terminate on expiry of
the 90 days' notice period. If only certain part(s) of the Services have been
terminated, ImmunoCellular is entitled to terminate the whole Agreement with
immediate effect.  

 

10.3.3

Upon service of the notice PharmaCell shall take all reasonable steps to
mitigate and avoid incurring expenses, commitments and costs that it would
otherwise seek to recover from ImmunoCellular pursuant to Section 10.3.4 of this
Agreement.

 

10.3.4

In respect of termination under this Section 10.3 ImmunoCellular shall pay
PharmaCell in full for all the successfully completed Stages of the Services
performed up to the date of termination in accordance with this Agreement and
the Quality Agreement, and shall pay a pro rata amount of the Price for those
Stages of the Services that have been commenced but not completed at the date of
termination.  ImmunoCellular shall also pay PharmaCell all other reasonable
documented expenses that have been incurred by or to which PharmaCell is
committed in accordance with the Schedules (and which cannot be refunded or used
for any other projects or customers) in pursuance of the Services including the
cost of commitments made to Third Parties, including Raw Materials, as a result
of this Agreement and which have been approved in writing by ImmunoCellular in
advance. For the avoidance of doubt, any payments made

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

under this Section 10.3 shall not exceed the total Price of the applicable stage
of the Services.

 

10.4

ImmunoCellular may terminate this Agreement or any Stage of the Services at any
time for any reason or no reason before completion of the Services or Stage
thereof by giving no less than ninety (90) days advance notice in writing to
PharmaCell (thirty (30) days in the event of a clinical hold or other suspension
or early termination of a clinical trial on specific instruction of a Government
Competent Authority in any case as demonstrated in writing to PharmaCell)
detailing which Stage(s) of the Services are to be terminated. In the event
ImmunoCellular elects to terminate this Agreement either in whole or a material
and significant portion of the Services to be performed under the Agreement in
accordance with this Section 10.4 it shall pay to PharmaCell the sums specified
pursuant to Section 10.5.

 

10.5

In the event that this Agreement or any Stage of the Services is terminated,
neither Party shall incur any future liability towards the other Party other
than:

10.5.1

in respect of any accrued rights and liabilities; and

10.5.2

the payment by ImmunoCellular to PharmaCell of sums due in respect to those
Stages that have been successfully completed in accordance with this Agreement
and the Quality Agreement, or have been irreversibly committed by ImmunoCellular
(i.e. the reservation fees in case these are agreed) in accordance with this
Agreement (and its Schedules) at the date of termination and a pro-rata Price
for those Stages (fairly determined having regard to man hours, materials,
profit element) and further irreversible commitments incurred by PharmaCell
which, at the date of termination, have not been completed but have been started
per request of ImmunoCellular and are being prepared, started and performed in
accordance with this Agreement and the Quality Agreement including all Raw
Materials and other non-cancellable external costs incurred by PharmaCell in
performance of the Services (and which cannot be refunded or used for any other
projects or customers); and,

10.5.3

where ImmunoCellular terminates this Agreement (however: not if ImmunoCellular
terminates pursuant to Section 10.2.1 or 10.4 for reason of a clinical hold or
other suspension or early termination of a clinical trial on specific
instruction of a Government Competent Authority), ImmunoCellular shall pay to
PharmaCell, in addition to any other sums payable under this Section 10 due to
the termination, an early termination sum in the amount of [ * ] of the price
for the remaining Services (i.e. the proportion of the price of the Services
related to the Technology Transfer or of other Services, other than those
Services set forth in Schedule 2, that have been agreed in writing, and which
Services are not being cGMP Production to which the reservation fees in section
10.5.2 apply) to be completed as of the effective date of the termination.

 

10.6

Termination of this Agreement for whatever reason shall not affect the accrued
rights and liabilities of either PharmaCell or ImmunoCellular arising under or
out of this Agreement. Upon termination and provided ImmunoCellular has paid all
sums according to Section 4, PharmaCell will deliver the Product and/or any
material arising out of the performance of the Services and any ImmunoCellular
Materials then held by PharmaCell as well as all reports, records, data,
information and documentation in connection with such Services to the extent
that such material, reports, records, data, information and documentation refer
to the Services up to and including the date of termination of this Agreement.
All provisions which are expressed to survive this Agreement and the provisions
of Sections 2.4, 2.10, 3.8, 5.7, 5.8, 5.9, 6, 7, 8, 9, 10, 12 and 13 shall
survive termination or expiry of this Agreement and remain in full force and
effect. Termination of

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

this Agreement is not an exclusive remedy and the Parties shall have the rights
and remedies available to them in equity and at law.

 

10.7

Each Party hereby waives its right to rescind (‘vernietigen’) or dissolve
(‘ontbinden’) this Agreement in whole or in part, except in the event of fraud
(‘bedrog’). The applicability of clauses 6:228 and 6:265 of the Dutch Civil Code
is excluded.

 

11

Force Majeure

 

11.1

Neither Party shall be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached the Agreement for failure or delay in
fulfilling or performing any term of the Agreement or the Services to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the relevant Party in accordance with
clause 6:75 of the Dutch Civil Code, including but not limited to earthquakes,
floods, embargoes, wars, acts of war (whether war is declared or not), terrorist
acts, insurrections, riots, civil commotion, acts of God or other acts,
omissions or delays in acting by any  administrative authority or other party
("Force Majeure Event").

 

11.2

The Party affected by the Force Majeure event shall promptly notify in writing
the other Party of the Force Majeure Event, which prevents that Party from
performing its obligations hereunder. In the event a Force Majeure Event
continues for more than thirty (30) days after such notice is served, and it is
adversely affecting the performance of this Agreement, then the Party that is
not experiencing the Force Majeure Event will have the right, on written notice
not to expire before the end of the thirty (30) days period, to terminate this
Agreement. In the case of such termination (i) ImmunoCellular will not have a
right to reimbursement for any sums paid under this Agreement or any claim for
damages as a result of the termination of the Agreement or non-performance of
the Services but shall account to PharmaCell for any sums due under this
Agreement in respect of Services performed in accordance with this Agreement and
the Quality Agreement up to and including the day of the Force Majeure Event and
(ii) PharmaCell will not have any right to any claim for damages or losses as a
result of the termination of the Agreement or non-performance of the Services.

 

 

12

Applicable Law, Jurisdiction and Dispute Resolution

 

Applicable Law and Jurisdiction

 

This Agreement, including the construction, validity and performance of this
Agreement shall be governed by the laws of the Netherlands, regardless of its or
any other jurisdiction’s choice of law principles.

 

In the event of any controversy or claim arising out of or relating to this
Agreement, the Parties shall consult and negotiate with each other and,
recognizing their mutual interests, attempt to reach an amicable solution
satisfactory to both Parties. If they do not reach settlement within a period of
60 days, then either Party may, by notice to the other Party and to the
International Centre for Dispute Resolution of the American Arbitration
Association ("ICDR"), demand mediation under the International Mediation
Procedures of the ICDR. If settlement is not reached within 60 days after
service of a written demand for mediation, any unresolved controversy or claim
arising out of or related to this Agreement shall be finally settled by binding
arbitration in accordance with

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

the International Arbitration Rules of the International Centre for Dispute
Resolution of the ICDR.

 

The ICDR shall appoint one arbitrator having knowledge of Dutch law. The
arbitrator shall award to the prevailing Party, its reasonable documented fees
(including attorneys fees) and costs incurred in connection with the
arbitration.  The place of arbitration shall be New York City, New York (USA)
and the language shall be English.  A prevailing Party may have the arbitration
award enforced in any court of competent jurisdiction.

 

Either Party also may, without waiving any remedy under this Agreement, seek
from any court having jurisdiction any interim or provisional relief (including
injunctive relief and specific performance) that is necessary to protect the
rights or property of that Party (irrespective of whether mediation or
arbitration proceedings are pending) without having to prove actual damages or
post a bond.

 

 

 

13

Miscellaneous

 

Amendment and Non-Waiver

 

13.1

No modification, extension or variation of this Agreement (or any document
entered into pursuant to or in connection with this Agreement including any
Schedule) shall be valid unless it is in writing (excluding email) and signed by
or on behalf of each of the Parties to this Agreement. This is also true for a
potential waiver to the requirement of written form. The failure to enforce any
right or provision herein shall not constitute a waiver of that right or
provision.

 

Insurance

 

13.2

Each Party undertakes to maintain appropriate levels of insurance in
commercially reasonable amounts with financially capable carriers and/or through
self-insurance programs as is customary in the pharmaceutical industry for the
programs and activities to be conducted by it and/or as a result of the Services
and shall maintain adequate levels of insurance to satisfy its respective
obligations under this Agreement. Each Party shall provide the other Party with
a certificate of insurance upon request and shall notify the other Party in
writing no less than thirty (30) days before the cancellation, non-renewal, or
material change in its insurance.

 

Assignment

 

13.3

PharmaCell may not assign its (or parts of) its rights under this Agreement to
any third party without the prior written consent of ImmunoCellular.
ImmunoCellular may assign this Agreement to an Affiliate or to a Third Party
that acquires all or substantially all of the business or assets to which this
Agreement pertains, or to a licensee of the Product, in each case without the
consent of PharmaCell; provided, however, that ImmunoCellular demonstrates to
PharmaCell’s reasonable satisfaction that a non-Affiliated assignee is not a
competitor of PharmaCell, is financially solvent and agrees to assume and be
bound by all of ImmunoCellular’s obligations hereunder.

 

Entire Agreement

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

13.4

This Agreement, and the Schedules and documents referred to in it and the
Quality Agreement executed separately but annexed at the time of completion as
Schedule 5, constitutes the entire Agreement and understanding of the Parties
and supersedes any previous or contemporaneous agreement between the Parties
relating to the subject matter of this Agreement. The Nondisclosure Agreement
between the Parties dated [ * ] (the “NDA”) is hereby terminated and superseded
by this Agreement and the Confidential Information under the NDA shall be deemed
and treated as Confidential Information of ImmunoCellular under this Agreement
and subject to and governed by Section 8 hereof. If there is any conflict,
overlap or ambiguity between the operative provisions of this Agreement and the
Quality Agreement, then the relevant operative provisions of the Quality
Agreement shall to the extent relating to regulatory or quality issues prevail
to the exclusion of the relevant provisions in this Agreement. If there is any
conflict, overlap or ambiguity between the provisions of the body of this
Agreement and any of its Schedules, other than the Quality Agreement set forth
in Schedule 5, then the relevant provisions of the body of this Agreement shall
prevail unless the provision of the Schedule makes an explicit reference to the
provision of the body of this Agreement that shall be amended.

 

Severability

 

13.5

If any provision of this Agreement shall be found invalid or unenforceable, such
invalidity or unenforceability shall not affect the other provisions of this
Agreement which shall remain in full force and effect. The Parties agree, in the
circumstances referred to in this Section 13.5 to attempt to substitute for any
invalid or unenforceable provision a valid or enforceable provision which
achieves to the greatest extent possible the same effect as would have been
achieved by the invalid or unenforceable provision.

 

No Partnership

 

13.6

Nothing in this Agreement is intended to or shall operate to create a
partnership or joint venture of any kind between the Parties or to authorise
either party to act as agent for the other, and no party shall have authority to
act in the name or on behalf of or otherwise to bind the other in any way
(including but not limited to the making of any representation or warranty, the
assumption of any obligation or liability and the exercise of any right or
power).

 

Use of Name; Press and News Releases

 

13.7

Each Party agrees not to use the name, emblem, logo or marks of the other Party
to this Agreement in any advertising, press or news release, or other
publication or public statement, without the prior written consent of the other
Party, except as required by law or regulation. ImmunoCellular will agree to the
issuance of a joint press release or a separate press release by PharmaCell
related to the Parties business relationship at an appropriate date within three
(3) months following the Effective Date, provided ImmunoCellular has reviewed
and approved in writing the language and timing of such release.  Following such
release, PharmaCell shall have the right to use ImmunoCellular as a reference on
its website and other corporate communication materials, provided such
communication is consistent with the previously issued press release and such
use is approved in writing by ImmunoCellular.

 

Language

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

13.8

In the event of an inconsistency between any terms of this Agreement or the
Quality Agreement and any translations thereof into another language, the
English language meaning shall control.

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT has been executed by or on behalf of the Parties as of the
Effective Date

 

Signed on behalf of

PharmaCell B.V.

by

 

Name : /s/ Alexander Vos                                

 

Position : Chief Executive Officer

                 13 MAR 2015

 

 

)

)

)

)

)

)

)

)

)

 

 

Signed on behalf of

ImmunoCellular Therapeutics Ltd.

by

 

Name : /s/ Andrew Gengos

 

Position : President & CEO

                16 MARCH 2015

 

)

)

)

)

)

)

)

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

[g201505112006195782485.jpg]

 

 

 

 

 

 

Schedule 1

to Master Services Agreement

dated March  13, 2015

 

Project Description and Project Fees

 

 

     ––

 

 

Technology Transfer and Validation of ICT-107 for ImmunoCellular Therapeutics
Ltd.

 

 

 

 

 

 

 

 

Project #

 

Date: March    13, 2015

 

 

[ * ]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

[g201505112006197342486.jpg]

 

 

 

Schedule 2

to Master Services Agreement

dated March 13, 2015

 

 

Project Description and Project Fees

 

 

     ––

 

 

GMP Manufacturing of ICT-107 for

 

ImmunoCellular Therapeutics Ltd.

 

 

 

 

 

 

 

 

 

Project #

 

Rev. March 13, 2015



[ * ]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 